DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-8 are again rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satoh et al. US 2012/0127184 A1.

Considering claim 1 (as amended), a method of controlling a projector configured to perform a scaling process on an input image to thereby project a projection image corresponding to the input image on a screen, the method comprising:
(a) correcting a geometric configuration of the projection image with a correction amount (distortion correction parameter storage unit 63; the projection image is distorted into trapezoid shape …a parameter(s) corresponding to the projection angle is supplied from the distortion correction parameter storage unit 63 to the screen coordinate calculating unit 62.” See at least (para. [0090]; Figs. 2-5, 8).

 (b) calculating, from the correction amount, a projection surface of the corrected projection image (para. [0089] reads on the claim limitations: “Because the position to be scanned by the 2D scanner 53 is determined according to the clock count, the clock count defines unique coordinates on the screen.  Accordingly, the screen coordinate calculating unit 62 [Fig.4] can uniquely calculate the screen coordinates by performing geometric calculation using the corrected clock count.” See also paras. 0083-84, 145. Calculating unit 57 calculates screen coordinates base on the correction clock count (para. 0086; Fig.5). 

c) changing the scaling process so that an aspect ratio of the input image is reproduced inside of the calculated projection surface of the corrected projection image, the aspect ratio of the input image being different from an aspect ratio of the corrected projection image. (Satoh teaches that the ideal projection image does not necessarily need to have an aspect ratio equivalent to the aspect ratio of the image data of the input by video, as long as the ideal projection image has a rectangular shape, [0166]. In other words, the aspect ratio of the projection image may be different from the aspect ratio of the input image and, therefore, reads on the limitation, as amended).

As to claim 2, see the rejection of claim 1. 
 
As to claim 3. wherein the geometric configuration is corrected into a rectangular shape (para. 0115 reads on the claim reciting that the screen coordinates (X, Y) are expressed for correcting the characteristic distortion to a rectangular shape).

In regards to claim 4, see para. 0165.

As to claim 6, the method of controlling the projector according to Claim 1, wherein
the scaling process is changed so that the input image is maximized in the projection surface (Fig.3 illustrates an enlarged view of the input image displayed on the screen; para.0074. Scaling the input image in order to output a maximized image on the surface or on the screen would be readily obvious to the skilled in the art.).

As to claim 7, see the rejection of claims 1 and 6. 
 
Regarding claim 8 (as amended), a projector configured to perform a scaling process on an input image to thereby project a projection image corresponding to the input image on a screen, the projector comprising:
(a) a correction processing section configured to correct a geometric configuration of the projection image with a correction amount (distortion correction parameter storage unit 63; the projection image is distorted into trapezoid shape…a parameter(s) corresponding to the projection angle is supplied from the distortion correction parameter storage unit 63 to the screen coordinate calculating unit 62.” See at least para. 0090 and Figs. 2-5, 8).

 (b) a projection surface calculation section configured to calculate, from the correction amount, a projection surface of the projection image corrected (para. [0089] reads on the claim limitations: “Because the position to be scanned by the 2D scanner 53 is determined according to the clock count, the clock count defines unique coordinates on the screen.  Accordingly, the screen coordinate calculating unit 62 [Fig.4] can uniquely calculate the screen coordinates by performing geometric calculation using the corrected clock count. See also paras. 0083-84, 145. Calculating unit 57 calculates screen coordinates base on the correction clock count (para. 0086; Fig.5). 

c) changing the scaling process so that an aspect ratio of the input image is reproduced inside of the calculated projection surface of the corrected projection image, the aspect ratio of the input image being different from an aspect ratio of the corrected projection image (Satoh teaches that the ideal projection image does not necessarily need to have an aspect ratio equivalent to the aspect ratio of the image data of the input by video as long as the ideal projection image has a rectangular shape, [0166]. In other words, the aspect ratio of the projection image may be different from the aspect ratio of the input image and, therefore, reads on the claimed limitation as amended).

  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. US 2012/0127184 A1 in view of Choe et al. US 9258541.
The reference does not specifically disclose wherein the information representing the aspect ratio of the projection surface is projected as a superimposition image by on-screen display, and the scaling process is performed on the superimposition image. However, displaying and superimposing the aspect ratio using an OSD would be obvious to the skilled in the art. In that regard, Choe as illustrated in Figures 26-28 displays the aspect ratio and superimposing the same on the screen in an OSD. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Satoh by providing the teaching Choe for the purpose conveniently showing the desired aspect ratio for each image to be selected and displayed by the user/viewer.
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. The applicant argues, “By controlling the irradiation position of the laser, the distortion correction of Satoh displays the projected image "without having to discard pixels" (Satoh, paragraph [0168]). In other words, the aspect ratio of initial image data reproduced in the projected image of Satoh is the same as the aspect ratio of the surface of the projected image. Clearly, the aspect ratio of the initial image data of Satoh (the alleged input image) reproduced in the projected image (the alleged  same as the projected image is opposite to the claimed relationship in which "the aspect ratio of the input image [is] different from an aspect ratio of the corrected projection image." Thus, Satoh fails to disclose "changing the scaling process so that an aspect ratio of the input image is reproduced inside of the calculated projection surface of the corrected projection image, the aspect ratio of the input image being different from an aspect ratio of the corrected projection image” as now recited in the independent claims. Accordingly, Applicant respectfully requests withdrawal of the rejections.
The examiner disagrees because Satoh also teaches that “the ideal projection image does not necessarily need to have an aspect ratio equivalent to the aspect ratio of the image data of the input by video as long as the ideal projection image has a rectangular shape.” See, ([0166]). In other words, the aspect ratio of the projection image may be different from the aspect ratio of the input image. The latter clearly reads on the claimed limitation, as amended. Therefore, Satoh meets the claim language as amended and the argument that Satoh fails to disclose the claimed "changing the scaling process so that an aspect ratio of the input image is reproduced inside of the calculated projection surface of the corrected projection image, the aspect ratio of the input image being different from an aspect ratio of the corrected projection image,” is unpersuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PMN
February 24, 2022
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422